705 S.E.2d 367 (2010)
Robert BAXTER, Employee
v.
DANNY NICHOLSON, INC., Employer, Self-Insured (Key Risk Management Services, Servicing Agent).
No. 351PA08-2.
Supreme Court of North Carolina.
December 15, 2010.
M. Duane Jones, Charlotte, for Danny Nicholson, Inc.
William D. Acton, Jr., for Robert Baxter.

ORDER
Upon consideration of the petition filed by Defendant on the 26th of October 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was *368 entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed on the 26th of October 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 15th of December 2010."